Type approval of motor vehicles with respect to emissions and access to vehicle repair information (debate)
The next item on the agenda is the report by Matthias Groote, on behalf of the Committee on the Environment, Public Health and Food Safety,
on the proposal for a regulation of the European Parliament and of the Council on type approval of motor vehicles with respect to emissions and on access to vehicle repair information, amending Directive 72/306/EEC and Directive .../.../EC - C6-0007/2006 -.
Mr President, ladies and gentlemen, I would like to start by expressing my gratitude to the rapporteur, Mr Groote, for his tireless efforts. He has made it possible for us to reach an agreement with the Council at the very first reading. I would also like to thank the shadow rapporteurs and of course the Finnish Council Presidency for the efforts which have enabled us to bring this difficult matter to a conclusion so soon.
The three Institutions have worked together constructively. We now have a proposal on the table which lays down strict emissions values for the next ten years and which simultaneously creates clarity and incentives for technological innovations. As well as being the result of communal efforts, these proposals are also based upon a thorough impact assessment which has confirmed the technical and financial feasibility of the proposals.
This proposed Regulation represents a significant step towards improving the environmental compatibility of motor vehicles. Poor air quality is a cause for great concern throughout the European Union and it has serious effects on public health. This Regulation therefore deals primarily with emissions of particulate matter and with the emission of nitrogen oxides. The point is thus to improve air quality.
The Commission supports agreement at first reading for four reasons. Firstly, the compromise we have reached takes into account both the costs and the benefits of laying down limit values for emissions. More demanding limit values have been set for vehicles with petrol engines than for diesel vehicles, since it is easier and costs less to achieve lower emissions with petrol engines than is the case with diesel engines. This fact is important if we want to persuade consumers to exchange their old cars, which do more damage to the environment, for cars which are more environmentally friendly, but also more expensive.
Secondly, the Commission welcomes the timetable for the introduction of Euro 5 and Euro 6. The five year interval between the introduction of the two standards is important, so that motors may be further developed that comply with the second, stricter level of emissions. Thirdly, I am pleased that it was possible to reach an agreement on access to vehicle repair and servicing information. The OASIS standard will be retained for now and later it can be adapted speedily to keep up with technological advances. Motor vehicles must be environmentally friendly not only when they are brand new, but throughout the entire life of the vehicle too. Without access to repair and servicing information, however, this cannot be guaranteed.
Fourthly, I believe that it is important that a consensus should be reached on the question of financial incentives, a package solution of two emissions stages, as with Euro 3 and 4 and now again with Euro 5 and 6. It is advantageous for the environment and for technology if both levels enter into force as actual levels. The same must also apply to tax incentives. For these reasons, the Commission can endorse all of the amendments proposed by your rapporteur, Mr Groote.
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, I would first of all like to thank the shadow rapporteurs for their fruitful and constructive cooperation. The vote on this report was postponed several times, but in my view the wait has been worth it, and the negotiations have shown that we have managed to work out a compromise with the Council at first reading.
It is important that the regulation should be adopted at first reading, because the Member States need instruments in order to achieve the air quality targets we have set. It is deplorable that every year in Europe there are 370 000 premature deaths because of poor air quality. This shocking figure must be minimised. The compromise on which we are to vote tomorrow is substantially different from the Commission's proposal, because a second step was added by the Committee on the Environment, Public Health and Food Safety. The so-called Euro 6 step brings limit values that are ambitious and realistic. With this compromise we are at last effectively tackling the problem of fine particulates. This is being achieved through the introduction of particle filters. The limit value for the mass of particulate emissions is being reduced from the Euro 4 value of 25 mg/km to 5 mg/km. Compared to the Euro 4 emissions standard in force today, this corresponds to a reduction of 80%.
Furthermore, the particle count will be measured at the very latest when the Euro 6 step enters into force on 1 September 2014. By measuring the particle count, particles of the magnitude of PM2.5, which are especially harmful, will be reduced. This too will bring about progress in improving air quality and public health in Europe.
The greatest step forward in combating motor vehicle emissions, however, is in the area of nitrogen oxides. Here, the first step involves reducing the limit to 180 mg/km for diesel passenger cars and to 60 mg/km for petrol passenger cars. Compared to today's Euro 4 emissions standard, this corresponds to a reduction of 28% for diesel passenger cars and a reduction of 25% for petrol passenger cars. The greatest step forward, however, will be taken in the planned Euro 6 step and affects diesel passenger cars. In this stage, the emission of nitrogen oxides will be lowered by 56%, from 180 mg/km to 80 mg/km.
As far as the time frame is concerned, I would like to point out that the Euro 5 step comes into force on 1 September 2009 for new types of vehicle and that the Euro 6 step applies from 1 September 2014. In fact, however, Euro 5 and Euro 6 motor vehicles will be introduced more quickly, because thanks to this Regulation the Member States have the opportunity to promote vehicles with Euro 5 and Euro 6 emissions standards before the 1 September 2009 through tax incentives. A look into the history books tells us that in 2001 for example, motor vehicles with the Euro 4 emissions standard were already available on the market, even though the Euro 4 emissions standard only entered into force on 1 January 2005. Not only does Euro 5 ensure better air quality in Europe, but this Regulation and the compromise we have arrived at also improve the rights of manufacturers in Europe. Thus consumers must now demonstrate the durability of pollution control devices over 160 000 km instead of 80 000 km. Furthermore, in Chapter 3 of the Regulation the rights of consumers are protected, in so far as it is laid down that consumers may continue to seek out repair shops themselves. This was achieved by securing access to vehicle repair information and by laying down a new format in this Regulation, the so-called OASIS format, for the provision of repair information.
Moreover I do not want to neglect to point out that this Euro 5 Regulation is a good example of the reduction of bureaucracy in Europe. The Euro 5 Regulation cancels out 25 directives, and I very much welcome this as an example of 'better lawmaking'.
In conclusion I would like to ask you to support this compromise we have arrived at, so that consumer rights are reinforced and so that air quality is improved. The compromise was negotiated as an entire package, and any deviation from the complete package would inevitably lead to a second reading, the consequence of which would be that we would have to wait for this instrument, Euro 5, for improving air quality in Europe, and, therefore, that an improvement in air quality would be shelved.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (NL) Mr President, with this directive - and I should also like to thank the rapporteur - we are obviously making considerable headway in the area of public health. Thanks to the compulsory installation of soot filters on diesel cars, the emission of fine dust is de facto reduced by 80%. These are figures everyone should be delighted about. At the moment, life expectancy in the European Union is on average eight months lower as a result of the presence of ultra-harmful fine dust particles, soot particles in the air, and every measure to address this situation is obviously welcome.
It is now up to the Member States to take measures, fiscal and other incentives, to remove older, polluting diesels from the roads as quickly as possible. Whilst this constitutes an important step forward, there is also a downside, unfortunately. It is really regretful that the 4x4s have been exempted via the backdoor and that the manufacturers of what people refer to as SUVs (sport utility vehicles) have been given more time to conform. Commissioner, I assume that you do not drive one of those SUVs, for the simple reason that they, as you know, are the biggest spreaders of fine dust; they emit one third more fine dust than normal diesel cars and it is, as you know, fine dust that causes cancer. I would therefore call on the manufacturers to take their responsibility seriously. The car manufacturer that is the first to produce an all-terrain vehicle that is environmentally friendly will, in my view, have a huge head start on the competition.
Finally, public opinion can, and indeed should, play its role. Every buyer has to realise that it is not in the interest of their health to drive a car that emits carcinogenic substances to irresponsible levels.
draftsman of the opinion of the Committee on the Internal Market and Consumer Protection. - (DE) Mr President, I would first of all like to thank the rapporteur and the shadow rapporteurs for their solid cooperation. The Euro 5 Regulation will ensure two things in the future: firstly, that independent repair shops have unimpeded access to the repair information they need, and, secondly, ambitious emission limit values for modern passenger cars which will lead to better air quality.
Effective health protection and promoting small and medium-sized enterprises - these are goals which I wholeheartedly support. For this reason I will be voting for the compromise which we have negotiated with the Council.
On the first point, access to repair information, the following should be noted: modern passenger cars are equipped with a plethora of electronically steered car components. These cannot be repaired without particular information from the car manufacturer. Independent repair shops therefore require access to this information. This is also important for consumers. In future they can decide which repair shop to take a car to for repairs or for servicing. This promotes competition and so it also leads to lower prices.
In my view, however, our ultimate goal should be to integrate the regulation of access to repair information into the new type verifying framework directive. Legally and thematically, that would be a better place for the rules than a Regulation on emission limit values. In this respect I am pleased to say that the Council has adopted our idea that we have developed in the Committee on the Internal Market and Consumer Protection.
Just a brief remark about the second point, the new emission limit values. The new limit values make soot particle filters almost mandatory. This is an important step towards better air quality. It is also right that the new Euro 6 limit values should be laid down even now, for that gives car manufacturers the security to plan ahead and to invest, thereby promoting innovation. Tomorrow we will adopt a Euro 5 Regulation which stands for improved health protection and which at the same time strengthens small and medium-sized enterprises.
draftsman of the opinion of the Committee on Transport and Tourism. - (PL) Mr President, the Committee on Transport and Tourism produced a positive evaluation of the European Commission initiative concerning the proposed directive. It also tabled proposals for amendments. I am pleased to see that Mr Groote's report takes account of these proposals.
We looked at the following issues. First of all, the positive effects of the draft directive on the environment are clear. The second issue is the cost of implementing new standards. It seems that these standards are sensible and will not have too much of an effect on the price of new cars. Therefore, these changes should not prevent the purchase of new automobiles or extend the lifespan of older cars.
Finally, European Union manufacturers will be able to meet the new requirements and, in the case of imported vehicles, we will be able to force foreign manufacturers to meet our requirements. Thus, there are a number of positive aspects, which I would like to highlight.
The liberalisation of the production and turnover of spare parts was also analysed, taking into account three interested parties. The first group are the major car manufacturers, who have their reservations. The other partners, namely spare parts manufacturers and repair workshops, are pleased with the draft directive.
The expected results include a possible fall in the price of repairs and spare parts for vehicles, thereby creating certain benefits for users. This may more than compensate for a possible increase in the cost of new cars, and thus prove to be an advantage.
on behalf of the PPE-DE Group. - Mr President, I wish to begin by thanking the rapporteur and the shadow rapporteurs, Mr Groote, Mr Krahmer and particularly Mrs Harms, for their excellent cooperation on this report. We have all sat through long and involved negotiations with the Council and the Commission, and I am pleased that we have come to a satisfactory conclusion - at least in most respects.
My group welcomes the outcome of these negotiations. The report is balanced because it not only tackles air pollution at source but also takes into account the very legitimate concerns of a very successful European industry. As previous speakers have outlined, the timetable that has been agreed is based on the package adopted in the Committee on the Environment, Public Health and Food Safety, Euro 5 and Euro 6 coming into force in 2009 and 2014 respectively.
I welcome the work done by my colleague Mrs Weisgerber on the access to repair information. That is a controversial paragraph but we have also reached a very successful conclusion in that.
The limit values agreed for Euro 5 and Euro 6 steps are challenging but achievable standards. Although reduction of NOx is very desirable, it must be remembered that will be achieved at the expense of increased CO2 emissions. The particulate limits are as tight as is feasible and will require the fitting of diesel particulate filters across the range of Euro 5 diesel passenger cars, and that will deliver major air quality benefits.
With regard to the so-called heavy M1 provision, I am very happy with the compromise reached. We must not forget that these vehicles are essential for many users and that there are very legitimate reasons for them to be covered by these specific provisions, which have slightly higher limits to reflect the fact that emissions increase with vehicle mass. In this regulation we must avoid giving manufacturers a perverse incentive to simply replace diesel engines with petrol engines in these vehicles, with the resultant increase in C02 emissions that we all want to see avoided.
I drive a diesel Audi, so I have an interest in this debate. Thank you for your kind remarks. I have been here in the Chair since 9 p.m. I am being fortified by coffee and some nameless Portuguese firewater provided by the usher, because it is Christmas. So if I go blind before the end of the debate, just accept the situation!
on behalf of the PSE Group. - (NL) Mr President, it is the simply appalling air quality in many European cities that means that cars must become much cleaner, and this can be done, for we do have the technology.
Tomorrow, we will be voting on the Euro 5 standards that ensure that diesel cars in particular become much cleaner. I should like to thank the rapporteur, Mr Groote, for his efforts. Although major improvements have been reached in the compromise, I do have a number of comments.
First of all, I am not very happy about the procedure. The decision has been taken that there should be an agreement at first reading, which, as a procedure where backroom decisions are taken, is not very transparent. This could be justified if we were in a great hurry, but we are not in the case of Euro 5, since the standards do not enter into effect until September 2009. It would have been preferable if a second reading had been added, for this would have given us the opportunity to arrive at a position in the plenary before discussing it with the Council.
Secondly, I also have mixed feelings about the content. As I said, I am delighted with the stricter standards that have been agreed upon compared to the Commission proposal. I am not happy, though, with the special treatment sport utility vehicles are receiving, in that they will, according to compromise amendment 91, be exempt from the emission requirements that apply to cars until 2012. It is precisely these cars - and I am completely at one with Mr Belet on this - that cause most pollution that should be subject to stricter environmental requirements.
In addition, I regret the fact that Amendment 59, which allows Member States to take more sweeping measures, has not been included in the compromise package. This amendment received broad majority support in the Committee on the Environment, Public Health and Food Safety. In previous legislation, we allowed for more flexibility, and we do so again in the case of Euro 5. California, in the USA, has been given more scope to impose stricter environmental requirements for new cars than has the Netherlands within the EU's internal market, which has become a straitjacket, something that an increasing number of Europeans find unacceptable. In fact, stricter requirements in one or several Member States could be a great incentive for innovation.
on behalf of the ALDE Group. - (DE) Mr President, in the first place thanks are due to the rapporteur for having produced this excellent piece of work. That is a big compliment, Matthias, for it is not every day that I praise Social Democrats.
The close cooperation between the rapporteurs has decisively contributed to the fact that we have been able to achieve a good compromise and a consensus at first reading. With Euro 5, the soot particle problem of diesel vehicles is practically solved, particulate matter emissions are reduced by 80%, and, thanks to modern engine filters and particle filters, many a new diesel passenger car will have an exhaust that lets out cleaner air behind than it sucks in at the front. We also achieve a drastic reduction in the nitrogen oxides emitted by diesel vehicles. As rapporteur for the air quality directive I can tell you I wish that all technical systems were as clean and energy-efficient as our modern passenger cars.
I am pleased that we could agree on a realistic timetable for the introduction of the new limit values, one which takes into account the production cycles of the modern automobile industry. The 'green side' of this House would like to see Euro 5 and Euro 6 introduced earlier, and also stricter limit values for nitrogen oxides, as, indeed, do we all, and the 'green side' is even right in saying that the technology to do this already exists, of course it does, but we cannot pursue illusory policies here. Not only do businesses bear responsibility, but they also incur risks. Technologies must not only be available, but must also be marketable and affordable for the consumer. It does little for the environment if new, clean cars are not affordable and we therefore cannot get the old ones off the roads.
Even today, it is not the new cars which are the problem. More than half of all the passenger cars in Europe only comply with the Euro 3 standard or less, and our goal must therefore be to completely renew all vehicles on the road. We were generous with the exceptions for M1 vehicles, but I think that this is justified, since the effects on the environment are comparatively small. The fact is that SUVs are popular with consumers and there is a trend towards larger cars. However, it is not the job of the legislator to criticise this. In a market economy - and when it comes to environmental decisions I keep wanting to remind people about this - the decision to buy is, in the end, made by the consumer. I come from the system of the former GDR, where the state and party leadership decided for us what the best car for each individual was, and that is something I have no desire to go back to.
Mr President, Commissioner, ladies and gentlemen, I must say that we shadow rapporteurs also had a great deal of fun with our rapporteur Mr Groote. Sometimes we agreed, sometimes we did not agree, however, at the end of the compromise I ask myself if the central responsibility for the negotiations really was in the hands of the Committee on the Environment, Public Health and Food Safety. When I now look at the entire package, I get the impression that such a proposal normally tends to be put together by the Committee on Industry, Research and Energy.
I would like to briefly explain my position, which is different from Mr Krahmer's portrayal of 'the green side of this House'. I can see that this Parliament obviously does not seem to be capable of consistently championing incentives for technological innovations which could have positive effects on the environment. The type of particle filters which we now require for Euro 5 - some time from the autumn of 2009 onwards - are already available today. I do not understand why we have now included an artificial political delay in the process. Technologies to reduce nitrogen oxides are also already available today. It is completely incomprehensible to me that these will be made mandatory only from 2014 and 2015 onwards. In my view, this politically motivated hesitation about technological innovation cannot be justified.
Another important question for me is this: why is it not possible to lay down today tax incentives for ambitious nitrogen oxide reducing technologies? The lack of ambition in this Euro 5 and Euro 6 Regulation culminates symbolically in this remarkably generous derogation for heavy SUVs. I do not see why we should make a long term exception - lasting well into the next decade - precisely for such dirty, environmentally hazardous vehicles. My view is that in doing so, we are only sending out an indefensible, irrational political signal.
Actually, I drive an Audi Quattro.
on behalf of the GUE/NGL Group. - Mr President, I ride a bicycle - that is enough for me!
(SV) Mr President, I should like to thank the rapporteur, Mr Groote, for his constructive work. We in the Confederal Group of the European United Left/Nordic Green Left and the Group of the Greens/European Free Alliance wish, however, to make some basic improvements in three areas. We want this legislation to enter into force earlier than the compromise made with the Council. Both the environment and European consumers would benefit from this. We also want to see tougher emissions requirements for diesel cars and fuel neutrality for diesel and petrol. A third important amendment relates to four-by-fours. We do not want to see any exemptions for these.
In conclusion, I also want to put in a good word for Mr Blokland's amendment about the Member States being able to have tougher legislation in this area. Their being able to do so should go without saying when we take decisions, but unfortunately it does not go without saying. All credit to the Independence and Democracy Group, too, in this case.
on behalf of the IND/DEM Group. - (NL) Mr President, where the improvement of air quality is concerned, I should like to see a few swift steps made in the right direction; that is why an agreement at first reading on new emission standards for cars is to be welcomed. Considering, however, that these standards will not take effect for a number of years, I wonder why we are in such a hurry now. The Euro 5 standards will not become effective until 2009 and even then, they will not apply to all types until 2011. The Euro 6 standards will not be introduced as a whole until 2015. As I see it, we should have taken a little longer to arrive at a better result. This is why I shall be supporting the three amendments tabled by the Group of the Greens/European Free Alliance.
Different Member States are working hard to improve air quality. In order to meet the European air quality standards, they are prepared to take more extensive measures. In the Netherlands, people wanted to introduce the Euro 5 standards early, but the Commission would not allow this, stating that this could distort the internal market. This is, in my view, an unacceptable state of affairs, certainly if we consider that the measures are necessary in order to have good air quality levels and that, moreover, according to the Treaty, Member States may take more far-reaching measures to protect the environment.
This is why I have re-tabled Amendment 59 of the Committee on the Environment, Public Health and Food Safety in order to spell out the fact that Member States may take more far-reaching measures in order to achieve the air quality standards. This amendment has been approved by a broad majority in the Committee on the Environment and as such, it deserves the support of a broad majority of this House, support which, I am pleased to note, has already been pledged by a number of speakers.
(FR) Mr President, I should like to begin by congratulating Mr Groote, Mrs Weisgerber and Mr Callanan, as well as the Finnish Presidency. They have done a remarkable piece of work on this issue with the aim of reaching a satisfactory compromise position, both within the Council and with all of the MEPs.
The Euro 5 standard will do a great deal to help further improve air quality. In laying down harmonised rules for the manufacturing of motor vehicles with regard to their air emissions, the Euro 5 standard is part of a more general strategy aimed at dealing with the harmful effects of air pollution on people's health and the environment. This is an important step.
The timetable for applying the Euro 5 and Euro 6 standards, with 2009 and 2014 respectively as the dates on which they will enter into force, is certainly demanding, but it is also manageable for the economic sector, and the introduction of a one-year extension for adopting the implementing measures will mean more flexibility for industry, which I welcome.
As for access to vehicle repair information, which is an issue for manufacturers and SMEs, I am pleased at last with the compromise reached on this subject as well as on the subject of recourse, in the first instance, to the OASIS standard. I note, in particular, the opportunity provided to review the provisions on access to technical information and to consolidate them as part of the review of the directive on the approval procedure: we owe this to Mrs Weisgerber.
Finally, I believe that we should remain vigilant regarding the issue of renewing the cars on the road in the Union. I would like Europe to act as the driving force and to encourage emerging countries, where the number of vehicles on the road is constantly increasing, to gradually catch up with regard to the Euro emissions standards. We now want an agreement at first reading on the basis of this compromise.
(HU) The report presented before us is excellent, and I would like to congratulate its authors. I would like to congratulate, in particular, Matthias Groote, Anja Weisgerber and Martin Callanan on behalf of the PPE-DE. This proposal establishes a delicate compromise that has been difficult to implement between our traffic requirements, technical and economic potential and our growing environmental problems.
The Union is at the forefront in terms of regulating motor vehicle engines with low pollutant emissions, but it seems that in everyday life the efforts to deal with pollution are at an early stage, lagging far behind. Manufacturers have been taking it in turn for years, presenting their concept cars to us, which can run on electricity, hydrogen or biofuels, but these plans then end up on the floor of the exhibition hall. The question is: why does this happen? For the same reason that we are now talking about Euro 5 and Euro 6 cars, while not just Euro 4, but mainly Euro 2 and Euro 3 cars are also still on our roads.
The reason for all this is because Member States do not give enough encouragement to new technology, the spread of alternative fuels or to people trading in their old, outdated vehicles for modern ones. They say that they do not have the means? But they could! We could use lower taxes to encourage people to buy more advanced technology, giving more money to research and development and pilot projects. We could then greatly reduce the cost of buying new technology. We can also encourage people to change technology, to a large extent, through awareness and educational campaigns, and by offering parking and transport benefits.
I feel this is the path which will lead us to achieve the Lisbon goals. It is the only solution capable of resolving the ever more serious problem of managing air quality in our cities.
(SK) In the Clean Air for Europe programme, the European Commission has identified several sectors as the biggest polluters of the environment. It would seem, however, that the measures envisaged are confined to the automobile sector. Today we are establishing the Euro 5 and Euro 6 standards that will set emission caps extremely low.
I appreciate the argument that the adoption of Euro 6 in this proposal will give manufacturers greater certainty, as they will know when and by how much motor vehicle emissions must be cut. On the other hand, we must look at the situation from a long-term perspective and see that motor vehicle emissions have been reduced enormously over the past three decades, for example, by as much as 95% in the case of solid dust particles. One cannot help wondering whether we may end up having completely clean cars that most of the public would not be able to afford. For this reason, impact studies should also take into account the economic implications of future reductions in motor vehicle emission caps.
In Slovakia the average age of motor vehicles on the road is far greater than in the rest of Europe. This is due to the fact that many citizens are not yet in a position to afford a new car. With regard to the accessibility of vehicle repair information, I understand the importance of supporting small and medium sized businesses. On the other hand, it remains questionable whether we would be able to ensure adequate intellectual property protection for car manufacturers.
I am pleased that in her report, Mrs Weisgerber, has embraced the idea of having a separate framework directive to deal with access to vehicle repair information. I was one of the many MEPs who submitted amendments aimed at removing this section of the proposal, as the issue of access to information should be addressed by a separate peice of legislation rather than forming part of a proposal dealing with the reduction of emissions. I hope that the European Commission will, in the near future, submit a draft framework directive which will establish a balance between access to information and intellectual property protection.
(DE) Mr President, I would like to congratulate Mr Groote on the package that he has worked out with the other shadow rapporteurs. In my view it certainly could have been more ambitious. I come from the Tyrol, a region which is very heavily affected by car emissions. We are faced here with a field of related issues. We talk about micro-costs which we want the manufacturers to bear, who then try to pass them on to the car buyers. On the other hand, it is a question of macro-benefits, namely: health. It is difficult to find the right balance here.
All in all the compromise is sustainable, and, to be honest, what Mrs Pleštinská said is right: in the end it is not just about whether we have strict and high standards; many other factors too have significant effects on actual traffic emissions, as for example the age of vehicles on the road or the way people drive. Perhaps the Strasbourg colleagues I see driving at 160 km per hour on the motorway might like to take note that the particulate emissions from a Euro 5 vehicle will be considerably higher than if one were to drive at 90 km per hour through the region with a Euro 0 vehicle. Here we should be quite honest and say, for once, that European industry has done a great deal to ameliorate the problem.
When colleagues claim that the Americans or the Californians are a shining example, then I can only suggest that they should travel over there. There the standard motor is an old V8 petrol motor, which consumes around 20 litres per 100 km. If I am supposed to regard California as an example, then, despite the fact that my fellow countryman Mr Schwarzenegger is the governor there, then I must say that that is completely unrealistic.
What we have here is thus a sustainable compromise, and I am saying this as a Tyrolean, as someone who finds it particularly hard to express it in these terms. I also say this for the benefit of the Commission, since it is important that we try together to push the whole package through and also that we try to have stricter standards in future. Overall, though, it is important to take a sweeping approach to the problem, and not just to focus on one aspect of it.
(DE) Mr President, Commissioner, ladies and gentlemen, firstly I wish to congratulate the rapporteur, Mr Groote, who comes from the car-making country of Lower Saxony, a German province where many cars are manufactured, which is why he has taken the trouble to consider the industry's point of view as well. We have heard - and I will not go into detail - that there is a pressing need to act. This we have done.
By further developing the Euro standards, we have doubtless taken a decisive step in the context of European environmental policy, a step which is also tolerable to the automobile industry. As has already been mentioned several times, the effects of the Euro standards are extraordinarily positive, so that non-European countries are already orienting themselves to our standards.
I would like to take the example of China as an illustration of this, since I was able to follow that country's development in my role as a member of the China delegation. Only six weeks ago I gave a lecture at the China Automotive Industry Forum in Shanghai, in which I spoke about European environmental policy activities, which involve dialogue with the automobile industry. There I learned that, in 2007, China will introduce emissions values which correspond to the Euro 3 standard, thereby reducing emissions of pollutants by 30%. As soon as 2010 they will reach the next stage, which corresponds to the Euro 4 standard. One reason for them to use our European environmental standards is certainly the expanding Chinese automobile industry, which wants to compete with our market and which must therefore comply with European standards. This could be described as a welcome side-effect of the entry hurdles to our market. I very much welcome this extension of the influence of the Euro standards beyond Europe itself, since, from a global point of view, if Europe were to go it alone with these standards, this would have relatively little effect and it would also reduce our competitiveness. All of those who are involved have accepted this compromise, and thanks to this being achieved, we can vote tomorrow on a balanced proposal on the Euro 5 and Euro 6 standards.
Now, however, it is up to the highly profitable fuel industry to take part more intensively in this process and to improve the environmental compatibility of motor fuels, so that the burden of costly improvements is not borne by the automobile industry alone.
Mr President, ladies and gentlemen, there are three issues I would like to address. The first is that of large off-road vehicles. In response to a question put earlier, I can state that I, personally, do not own a car. I get around on foot or by train. I was a little taken aback when Mr Belet criticised the Commission for having made an exception for large and expensive off-road vehicles.
I am sorry, but it was the Commission that proposed that no exception should be made, and Parliament that insisted on an exception for vehicles of this nature. Let us not get carried away here. Let us all show understanding and let us all try to follow the arguments. However, I really cannot follow what Mr Krahmer means if he is saying, basically, that if someone has enough money to buy a particularly large and expensive car they also acquire the right, at the same time, to cause more pollution. With the best will in the world, I cannot share this view.
The problem, put simply, is that, as Mr Groote is quite right to point out, what we are dealing with here is a compromise as part of a complete package. I am sure that you have noticed that the Commission is very unhappy indeed with one element of this compromise. However, this does not in any way change the fact that we are urging you all to vote in favour of this package compromise and not to table any amendments of the type described because, otherwise, the entire package will, in fact, collapse and it will no longer be at all possible to tell when we will ever reach a solution to this issue. Sometimes, you just have to bite the bullet, or swallow the toad, as we say in German.
Allow me, by way of conclusion, just to say something in response to an argument that a number of speakers have used today. This relates to the age of the cars on Europe's roads and what impact these regulations will actually have. This is a very serious issue. In reality, of course, most vehicles on our roads are not equipped to meet the most up-to-date regulations on exhaust gases.
In reality, only 8% of the cars on Europe's roads are replaced each year, so that it will take over 10 years for all of the cars on the roads to be replaced. Thus, for example, it will probably be 2015 or 2016 before Euro 4 applies to all the vehicles on Europe's roads. These are the actual realities and it would indeed be a very welcome achievement if we were to be able to convince consumers to get hold of more environmentally friendly cars more quickly. If that, though, is to happen, such cars must remain affordable. We have no way of bringing such a situation about, and it is for this reason that I believe, in the final analysis, that the proposal before us, which I recommend you to adopt, is clearly the best achievable.
Commissioner, my reference was not to the language but to the geographical spread of the debate. There were actually seven German Members speaking in the debate - which is admirable - three Dutch and single Members from other Member States. Good for Germany - and, of course, for you!
I should like to thank the rapporteur, the shadow rapporteur, all the draftspersons of opinions and speakers in the debate.
The debate is closed.
The vote will take place on Wednesday.
Written statement (Rule 142)
In dealing with any matter related to environmental pollution it is essential that we strike a balance between the necessity for economic progress and offering a real opportunity for a reduction in emissions and thereby reducing the risks to health. I thank the rapporteur for drafting a report which generally strikes that balance. It is clear that we need to make stronger efforts to address the problem of vehicle emissions deriving from the use of fossil fuels. It is necessary to have sensible limit values for emissions of carbon monoxide, hydrocarbons, nitrogen oxides and particulate matter. There may be differences of opinion over what the limit values should be but a reasonable compromise appears to have been reached.